Motion by the appellants to hold the respondents in contempt of this court’s orders dated July 17, 1987 and August 18, 1987, respectively. By decision and order dated December 7, 1987, this motion was referred to George J. Balbach, a retired Justice of the Supreme Court, as a Special Referee to hear and report on the issues raised. The report of the Special Referee has been received.
Upon the papers filed in support of the motion and the papers filed in opposition thereto and the report of the Special Referee made after a hearing, it is
Ordered that the motion is granted to the extent that the defendant Carvel Corporation is adjudged in contempt for failure to comply with this court’s orders dated July 17, 1987 and August 18, 1987, respectively; and it is further,
Ordered that the plaintiffs are awarded compensation from the defendant Carvel Corporation for damages in the amount of $10,992.89; and it is further,
Ordered that the motion is in all other respects denied.
We concur in the Special Referee’s findings, based on the evidence adduced at the hearing, that the defendant Carvel Corporation violated the orders of this court dated July 17, 1987 and August 18, 1987, respectively. However, we find that the actual damages sustained and proven by the plaintiffs consist of only $5,288.90 in lost profits and $5,703.99 in extra freight charges. Since there is no contract which prohibits the manufacture of Carvel ice cream cakes by the sublicensees, the plaintiffs are not entitled to compensation for any decrease in their sales of ice cream cakes to the sublicensees resulting from the respondents’ actions in facilitating the in-store manufacture of such cakes. Mollen, P. J., Thompson, Brown and Harwood, JJ., concur.